      Case: 3:17-mc-00023-JJH Doc #: 27 Filed: 03/08/21 1 of 3. PageID #: 138




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Everett Jerome Tripodis,                                        Case No. 3:17-mc-23

                        Plaintiff,

        v.                                                      ORDER


United States of America, et al.,

                        Defendants.


        Plaintiff Everett Jerome Tripodis initiated this litigation seeking the return of property he

alleges the government seized following his arrest in April 2011. (Doc. No. 1). The government

opposed Tripodis’ motion, arguing it cannot return his property because it sent all of Tripodis’

property it previously had in its possession to the Georgia Attorney General’s Office. (Doc. No.

13). Tripodis then filed a motion to stay adjudication of his motion for the return of his property

while he determined if the State of Georgia had it. (Doc. No. 17).

        On April 23, 2020, I ordered Tripodis to file a status report on the progress of his inquiry

with the State of Georgia. (Doc. No. 19). After I granted Tripodis’ motion for an extension of

time, (Doc. No. 21), Tripodis filed a status report, dated July 21, 2020, indicating he had sent two

letters to Investigator Monty Mohr with the Georgia Attorney General’s Office of Consumer

Protection, one in October 2019 and a second in May 2020. (Doc. Nos. 22 and 22-1). He also

stated he planned to attempt to contact Mohr by telephone while speculating Mohr, “who is up in

age and likely susceptible to serious health risks if exposed to the coronavirus, is likely not working

in the office just yet.” (Doc. No. 22 at 3).
      Case: 3:17-mc-00023-JJH Doc #: 27 Filed: 03/08/21 2 of 3. PageID #: 139


        I ordered Tripodis to file another status report within 45 days. (Doc. No. 23). He did so,

indicating, by letter dated September 8, 2020, that he had received an email from an investigator in

response to Tripodis’ voicemail message, which requested another copy of the list of items Tripodis

seeks. (Doc. No. 24 at 1).

        Pursuant to my order, Tripodis filed another status report, dated October 30, 2020. (Doc.

No. 25). He stated he left Mohr another voicemail message on September 10, 2020, with his email

address. (Id. at 1). Tripodis asserts Mohr responded by email, saying he had not received Tripodis’

written correspondence. (Id.). It is not clear whether this voicemail and email sequence is different

from the one Tripodis reported in his September 8 letter. Tripodis did assert that he arranged for

someone else to email his property list to Mohr on October 19, 2020, and that this person followed

up with Mohr on Tripodis’ behalf on October 22, 2020. (Id. at 1-2). Tripodis asserted he was

unable to telephone Mohr himself because he was placed on a quarantine lockdown due to Covid-19

infections in the facility at which he is incarcerated. (Id. at 2).

        I ordered Tripodis to file another status report by January 15, 2021. (See non-document

entry dated November 12, 2020). Tripodis’ most recent status report is dated January 13, 2021.

(Doc. No. 26). It is identical to July 21 status report, with the exception that Tripodis claims the city

of Atlanta is under a stay-at-home order which prevents Mohr from determining whether his office

has the items Tripodis seeks. (Id. at 3).

        There are two problems with Tripodis’ status report. The first is that it is inaccurate. Recent

news reports indicate the city of Atlanta is in Phase 2 of Georgia’s reopening plan, which advises

residents to stay at home except to perform essential tasks. https://www.garda.com/crisis24/news-

alerts/405586/us-officials-in-georgia-extend-current-coronavirus-disease-restrictions-through-at-

least-december-15 (last visited January 29, 2021). Tripodis offers no reason to believe Phase 2

prohibits law enforcement officers like Mohr from performing their jobs.

        The second and more pressing problem is that Tripodis’ January 13 status report does not

reflect that he has made any efforts to locate his property since October 22, 2020. I previously
      Case: 3:17-mc-00023-JJH Doc #: 27 Filed: 03/08/21 3 of 3. PageID #: 140


warned Tripodis his case may be dismissed as the result of a lengthy period of inactivity.1 (Doc. No.

19). While his earlier status reports reflected a slight uptick in his efforts to determine the location

of his property, his January status report indicates he has not continued his periodic efforts to

contact Mohr by telephone, email, or letter.

        A case may properly be dismissed for want of prosecution “where there is a clear record of

delay.” Evans v. Liberty Ins. Corp., 702 F. App’x 297, 299 (6th Cir. 2017) (quoting Knoll v. Am. Tel. &

Tel. Co., 176 F.3d 359, 363 (6th Cir. 1999)). Tripodis initiated this litigation to seek the return of his

property that allegedly was seized in April 2011. I previously warned Tripodis he was required to

follow through on his representations that he would seek to determine which agency might be

holding his property, yet his filings reflect he has made only minimal, occasional efforts to do so.

Therefore, this case is dismissed without prejudice for want of prosecution. Fed. R. Civ. P. 41(b).

Tripodis’ pending motions, (Doc. Nos. 1 and 17), are denied as moot.

        So Ordered.


                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




1
   On October 15, 2018, Tripodis filed a motion to postpone a ruling on his motion for the return
of his property so that he could attempt to determine whether the Office of the Attorney General
for the State of Georgia had his property. (Doc. No. 17). Tripodis’ filings do not indicate he made
any efforts to make such a determination between October 2018 and May 2020.
